DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 25 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 17 claim “an effective refractive index of the first waveguide and an effective refractive index of the second waveguide coincide or intersect with each other in the length direction.”  However, the claim language is indefinite.  It is unclear as to the relationship between effective refractive indices of the first and second waveguides.  It is unclear how the effective refractive indices would coincide or intersect with each other in the length direction since the effective refractive index is not a dimensional value.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0133796 to Dong.
In regards to claims 1, 9 and 17, Dong teaches an optical circuit element formed on a substrate, an optical communication apparatus and method for manufacturing optical circuit element (Figure 3) comprising a first waveguide (top) and a second waveguide (bottom) having a shape in a width direction, the shape being asymmetrical to the first waveguide, wherein the first waveguide includes a first segment (340-2) and a second segment (340-3), the first segment having a width that changes along a light propagation direction, the second segment continuous with the first segment, the second waveguide includes a coupled waveguide (340-4) adjacent to the second segment of the first waveguide, and at least one of the second segment and the coupled waveguide has a shape with a width that changes along the light propagation direction.  But Dong fails to expressly teach an effective refractive index of the first waveguide and an effective refractive index of the second waveguide coincide or intersect with each other in the length direction.  However, the effective refractive index is determined by all the surrounding materials.  The surrounding materials at a point where the first and second waveguides touch would be the same and therefore, would be substantially equal.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the  effective refractive index of the first waveguide and an effective refractive index of the second waveguide coincide (substantially equal) or intersect with each other in the length direction
	In regards to claims 2 and 10, Dong teaches the first segment forms a first tapered waveguide, and the second segment changes in the width in an opposite direction to the first tapered waveguide along the light propagation direction to form a second tapered waveguide.
	In regards to claims 3 and 11, Dong teaches the coupled waveguide has a tapered shape with the width that changes in the light propagation direction.
	In regards to claim 4, Dong teaches a distance between the second segment and the coupled waveguide is fixed.
In regards to claims 5 and 13, Dong teaches the coupled waveguide includes a tapered shape with the width that changes in the light propagation direction.  But Dong fails to teach a distance between the coupled waveguide and the second segment changes along the light propagation direction.  However, Dong teaches in another embodiment (Figure 5) a distance between the coupled waveguide (540-3) and the second segment (540-2) that changes along the light propagation direction.  The conversion section (570) clearly shows a change in distance.  Since Dong teaches the gap in the conversion section to be any suitable distance to provide the optical coupling desired [0060, 0069] and further teaches a changing distance in Figure 5, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a distance between the coupled waveguide and the second segment changes along the light propagation direction.  
	In regards to claims 6 and 14, although Dong does not expressly teach the second waveguide includes a tapered waveguide with a width that changes in the light propagation direction in a subsequent stage of the coupled waveguide, Dong does teach different widths in the tapered waveguide section in order to provide optical coupling.  Furthermore, Dong teaches the tapering segments to be chosen in order to obtain optimal transfer of TE waves.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the second waveguide includes a tapered waveguide with a width that changes in the light propagation direction in a subsequent stage of the coupled waveguide.
	In regards to claim 8, Dong teaches the first waveguide and a second waveguide are rib-shaped waveguides. ([0041], claim 5&19)
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0133796 to Dong as applied to claims 1 and 9 above and in further view of U.S. Patent 10,488,590 to Park et al.
	Dong fails to expressly teach the first waveguide includes a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated.  However, Park teaches a rib waveguide having overlapping tapered sections for shifting polarization.  Park further teaches curved waveguides that extend from a segment in order to direct the output of the wave.  (Figure 12)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated in order to direct the output signal.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, the two rejections above present a new rejection to the independent claims as currently amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874